Title: From George Washington to James Madison, 31 May 1789
From: Washington, George
To: Madison, James

 

[New York, c.31 May 1789]

As far as a momentary consideration has enabled me to judge, I see nothing exceptionable in the proposed amendments. Some of them, in my opinion, are importantly necessary; others, though of themselves (in my conception) not very essential, are necessary to quiet the fears of some respectable characters and well meaning men. Upon the whole, therefore, not foreseeing any evil consequences that can result from their adoption, they have my wishes for a favourable reception in both houses.
